DETAILED ACTION
Claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.
 
Claim Objections
Claim 15 is objected to because of the following informalities:  “…the first angle of inclination is shallow enough to allow allow the biasing element to return…” should read as “…the first angle of inclination is shallow enough to . Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  “…wherein the a poppet valve is disposed at a downhole end of a casing…” should read as “…wherein the . Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner suggests incorporating more claim language (i.e. structural and/or functional) to overcome the prior art rejection and advance prosecution, preferably towards an allowance. Examiner is open to discussing potential claim language in light of the specification to expedite prosecution.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2009/0008102 A1 (i.e. Anderson et al.) in view of US Patent 4,712,619 (i.e. Stepp et al.).

In regards to claim 1, Anderson discloses: A valve (valve “V” as introduced in at least figures 1-2) comprising: 
an elongated tubular housing (at least 10) having an internal bore (comprising at least 24, 46, 56) extending along a longitudinal axis (of “V”) of the elongated tubular housing (as shown in figures 1-2) and having at least one flange (at least 26, 42, 52) (as shown in figures 1-2), the at least one flange supporting an interior tubular member (at least 37) extending along a length of the longitudinal axis within the elongated tubular housing and having a central aperture (of at least 10 and/or 54; as shown in figures 1-2), fluid communication being permitted through the internal bore between the elongated tubular housing and the interior tubular member (at least paragraphs [0006-0017] and figure 2 introduces permitting fluid flow through the apparatus therein), the interior tubular member having an inward protruding lip (at least 34) extending from an inner surface of the interior tubular member into the central aperture (as shown in figures 1-2); 
a stem (comprising the coupled, movable elements within the tubular apparatus, such as at least elements 32, 36) at least partially received in the central aperture of the interior tubular member, the stem comprising an uphole end (end of at least 12), a downhole end (end of at least 14), and a middle portion (portion between at least 12 and 14) extending therebetween having one or more collet fingers (at least 30, as shown in figures 1-2), the stem being slidably transitionable between a first position (figure 1) and a second position (figure 2), the stem further comprising: 
at least one protrusion (at least 32) extending from the one or more collet fingers (as shown in figures 1-2), the at least one protrusion engagable with the inward protruding lip of the interior tubular member (as shown in light of the transitioning within figures 1-2), wherein the at least one protrusion has a first sloped surface and a second sloped surface, the first sloped surface having a first angle of the inclination and the second sloped surface having a second angle of inclination abutting the inward protruding lip of the elongated tubular housing (Examiner points to the illustrated figure 1 below for a visual of Examiner’s interpretation of “the first sloped surface having a first angle of the inclination” and “the second sloped surface having a second angle of inclination” in light of the longitudinal axis of the apparatus, in which the second sloped surface having a second angle of inclination abuts the inward protruding lip of the elongated tubular housing); 
a biasing element (at least 16, 50) disposed about the uphole end of the stem and engageable with the inner tubular member of the elongated tubular housing (as shown in light of the transitioning within figures 1-2), the biasing element biasing the stem toward the first position (at least paragraphs [0010-0011] and figure 1 introduces for the biasing element, to force the stem towards the first position until a sufficient pressure overcomes the springs capability of holding it in the first position); and 
an elastomeric seal (at least 44) disposed around the stem (as shown in figures 1-2); 
wherein when the stem is in the first position the at least one protrusion on the one or more collet fingers is engaged with the inward protruding lip of the interior tubular member (as shown in figure 1), and the elastomeric seal forms a substantially fluid tight seal at a downhole end of the elongated tubular housing preventing fluid flow through the internal bore (at least paragraphs [0006-0017] introduces for at least 44 to prevent fluid flow through the apparatus therein, as further shown in figure 1), 
wherein the second angle of inclination is such that a pressure is required for the at least one protrusion to slide over the second sloped surface (at least paragraphs [0006-0017] introduces “…a predetermined pressure is applied at connection 12 with seal 44 in bore 54 a force is applied to collet support member 36 to urge it to move against the force of spring 50; Initially support member 36 moves with respect to the collet heads 32 until surface 40 comes under the collet heads 32 to allow them to radially inwardly collapse to clear surface 34 and to get into bore 54 as shown in FIG. 2”), and the biasing element exerts a force on the interior tubular member and the first angle of inclination is shallow enough to allow the biasing element to return the stem to the first position upon removal fluid pressure to a fluid pressure (Examiner notes that, in light of paragraphs [0006-0017], the biasing element can forcefully return the stem to the first position, as shown in figure 1, prior to the stem reaching the second position, as shown in figure 2, when/if fluid pressure is removed from therein); 
wherein upon application of a predetermined fluid pressure (fluid pressure applied from the uphole end of the apparatus) through the elongated tubular housing, the stem transitions from the first position (figure 1) to the second position (figure 2), overcoming the biasing force of the biasing element and overcoming the force required for the at least one protrusion to slide over the second slope surface (as shown in figure 2) and being longitudinally displaced such that the at least one protrusion on the one or more collet fingers passes over the inward protruding lip of the interior tubular member (as shown in figure 2), allowing fluid flow through the internal bore and out the downhole end of the elongated tubular housing (at least paragraphs [0006-0017] introduces the transitioning of the apparatus from the first position, as shown in figure 1, to the second position, as shown in figure 2, to actuate in light of sufficient fluid pressure being applied from the uphole end; the sufficient fluid pressure from the uphole end allows for overcoming the force of biasing element(s) as well as protruding element(s), as shown in figure 1, to actuate/transition in the figure 2 position to permit fluid to flow through the apparatus therein), and 
wherein upon removal of the predetermined fluid pressure through the elongated tubular housing, the biasing element return the stem to the first position (Examiner notes that, in light of paragraphs [0006-0017], the biasing element can forcefully return the stem to the first position, as shown in figure 1, prior to the stem reaching the second position, as shown in figure 2, when/if fluid pressure is removed from therein).

    PNG
    media_image1.png
    1093
    1599
    media_image1.png
    Greyscale

	However, Anderson appears to be silent in regards to: a poppet valve; 
 disposed around the downhole end of the stem; 	wherein the second angle of inclination is such that a pressure of at least 50 psi is required for the at least one protrusion to slide over the second sloped surface, and the biasing element exerts a force of at least 20 pounds on the interior tubular member and the first angle of inclination is shallow enough to allow the biasing element to return the stem to the first position upon removal fluid pressure to a fluid pressure of less than 20 pounds.
	Nonetheless, Stepp discloses: a poppet valve (at least 14); 
	an elastomeric seal disposed around the downhole end of the stem (at least column 1, line 37- column 2, line 68 and figure 1, introduces the valve apparatus to have a valve poppet 14 coupled to the end of the stem comprising at least elements 16, 76, 82, 86; elastomeric seal 70 about the valve poppet 14).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Anderson to include the teachings of Stepp, by modifying the downhole valve assembly comprising collet fingers taught by Anderson to include for a poppet valve on the end thereof taught by Stepp to allow for a simpler and shorter valve which meets or exceeds prior art performance characteristics while being easier and cheaper to make and to fabricate (at least abstract). Furthermore, doing so allows for continuous (i.e. back and forth) valve movement to control downhole fluid communication throughout wellbore operation(s) for at least hydrocarbon recovery purposes.  
of at least 50 psi is required for the at least one protrusion to slide over the second sloped surface, and the biasing element exerts a force of at least 20 pounds on the interior tubular member and the first angle of inclination is shallow enough to allow the biasing element to return the stem to the first position upon removal fluid pressure to a fluid pressure of less than 20 pounds.
Nonetheless, Nonetheless, it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Anderson in view of Stepp to include for the second angle of inclination to be such that a pressure of at least 50 psi is required for the at least one protrusion to slide over the second sloped surface, and the biasing element to exert a force of at least 20 pounds on the interior tubular member and the first angle of inclination to be shallow enough to allow the biasing element to return the stem to the first position upon removal fluid pressure to a fluid pressure of less than 20 pounds for purposes of at least controlling the downhole apparatus remotely in which certain elements therein respond to distinct pressure(s) acting upon thereof. Furthermore, 

In regards to claim 2, Anderson discloses: wherein the second angle of inclination is such that a pressure and a fluid pressure is required for the at least one protrusion to slide over the second sloped surface (at least paragraphs [0006-0017] introduces “…a predetermined pressure is applied at connection 12 with seal 44 in bore 54 a force is applied to collet support member 36 to urge it to move against the force of spring 50; Initially support member 36 moves with respect to the collet heads 32 until surface 40 comes under the collet heads 32 to allow them to radially inwardly collapse to clear surface 34 and to get into bore 54 as shown in FIG. 2”).
	However, Anderson in view of Stepp appears to be silent in regards to: wherein the second angle of inclination is such that a pressure of 80 psi to 120 psi and a fluid pressure of 200 lbf to 2000 lbf is required for the at least one protrusion to slide over the second sloped surface.
	Nonetheless, Nonetheless, it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Anderson in view of Stepp to include for the second angle of inclination to be such that a pressure of 80 psi to 120 psi and a fluid pressure of 200 lbf to 2000 lbf is required for the at least one protrusion to slide over the second sloped surface for purposes of at least controlling the downhole apparatus remotely in which certain elements therein respond to distinct pressure(s) acting upon thereof. Furthermore, calibrating the wellbore tool element(s) to respond to certain distinct pressures downhole allows for the operator to save time and money, as there would be no steps involved to have multiple wellbore tools introduced during wellbore operation(s) to do the same job (i.e. at least controlling fluid downhole).

In regards to claim 3, Anderson discloses: wherein the first angle of inclination relative to the longitudinal axis, and the second angle of inclination relative to the longitudinal axis (as shown in figures 1-2).
However, Anderson in view of Stepp appears to be silent in regards to: wherein the first angle of inclination is from about zero degrees (0°) to about ninety degrees (90°) relative to the longitudinal axis, and the second angle of inclination is from about zero degrees (0°) to about ninety degrees (90°) relative to the longitudinal axis.
Nonetheless, it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Anderson in view of Stepp to include for the first angle of inclination to be from about zero degrees (0°) to about ninety degrees (90°) relative to the longitudinal axis, and the second angle of inclination to be from about zero degrees (0°) to about ninety degrees (90°) relative to the longitudinal axis for purposes of at least controlling the downhole apparatus remotely in which certain elements therein respond to distinct pressure(s) acting upon thereof. Furthermore, calibrating the wellbore tool element(s) to respond to certain distinct pressures downhole allows for the operator to save time and money, as there would be no steps involved to have multiple wellbore tools introduced during wellbore operation(s) to do the same job (i.e. at least controlling fluid downhole).

In regards to claim 4, Anderson discloses: wherein the biasing element exerts a force on the interior tubular member (at least paragraphs [0006-0017] and figures 1-2 introduces introducing a fluid pressure force to the uphole portion of the valve apparatus for actuation purposes).
However, Anderson in view of Stepp appears to be silent in regards to: wherein the biasing element exerts a force of at least 20 pounds on the interior tubular member.
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Anderson in view of Stepp to include for the biasing element to exert a force of at least 20 pounds on the interior tubular member for purposes of at least controlling the downhole apparatus remotely in which certain elements therein respond to distinct pressure(s) acting upon thereof. Furthermore, calibrating the wellbore tool element(s) to respond to certain distinct pressures downhole allows for the operator to save time and money, as there would be no steps involved to have multiple wellbore tools introduced during wellbore operation(s) to do the same job (i.e. at least controlling fluid downhole).

In regards to claim 5, Anderson discloses: wherein the predetermined fluid pressure applies a force (at least paragraphs [0006-0017] and figures 1-2 introduces introducing a predetermined fluid pressure to the uphole portion of the valve apparatus for actuation purposes).
However, Anderson in view of Stepp appears to be silent in regards to: wherein the predetermined fluid pressure applies a force of at least 100 lbf.
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Anderson in view of Stepp to include for the predetermined fluid pressure to apply a force of at least 100 lbf for purposes of at least controlling the downhole apparatus remotely in which certain elements therein respond to distinct pressure(s) acting upon thereof. Furthermore, calibrating the wellbore tool element(s) to respond to certain distinct pressures downhole allows for the operator to save time and money, as there would be no steps involved to have multiple wellbore tools introduced during wellbore operation(s) to do the same job (i.e. at least controlling fluid downhole).

In regards to claim 6, Anderson discloses: wherein the predetermined fluid pressure is selected to achieve an opening pressure (at least paragraphs [0006-0017] and figures 1-2 introduces introducing a fluid pressure force to the uphole portion of the valve apparatus for actuation purposes).
of at least 50 psi.
Nonetheless, it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Anderson in view of Stepp to include for the predetermined fluid pressure to be selected to achieve an opening pressure of at least 50 psi for purposes of at least controlling the downhole apparatus remotely in which certain elements therein respond to distinct pressure(s) acting upon thereof. Furthermore, calibrating the wellbore tool element(s) to respond to certain distinct pressures downhole allows for the operator to save time and money, as there would be no steps involved to have multiple wellbore tools introduced during wellbore operation(s) to do the same job (i.e. at least controlling fluid downhole).

In regards to claim 7, Anderson discloses: where in the inward protruding lip and the at least one protrusion each having opposing ramped surfaces (at least paragraphs [0006-0017] introduces the angled protrusions of the collet fingers 30 to allow for the stem coupled thereof to move either uphole or downhole within the interior tubular housing in light of fluid pressure as shown in figures 1-2; the opposing ramped surfaces allow this functionality).

In regards to claim 8, Anderson discloses: A method of controlling fluid flow (as introduced in at least abstract and figures 1-2, which introduces the valve “V” to be capable of behaving as claimed) comprising: 
	providing a valve (valve “V” as introduced in at least figures 1-2) comprising: 
	an elongated tubular housing (at least 10) having an internal bore (comprising at least 24, 46, 56) extending along a longitudinal axis (of “V”) of the elongated tubular housing (as shown in figures 1-2) and having at least one flange (at least 26, 42, 52) extending into the internal bore (as shown in figures 1-2), the at least one flange supporting an interior tubular member (at least 37) extending along a length of the longitudinal axis within the elongated tubular housing and having a central aperture (of at least 10 and/or 54; as shown in figures 1-2), fluid communication being permitted through the internal bore between the elongated tubular housing and the interior tubular member (at least paragraphs [0006-0017] and figure 2 introduces permitting fluid flow through the apparatus therein), the interior tubular member having an inward protruding lip (at least 34) extending from an inner surface of the interior tubular member into the central aperture (as shown in figures 1-2), 
	a stem (comprising the coupled, movable elements within the tubular apparatus, such as at least elements 32, 36) at least partially received in the central aperture of the interior tubular member, the stem comprising an uphole end (end of at least 12),), a downhole end (end of at least 14), and a middle portion (portion between at least 12 and 14) extending therebetween having one or more collet fingers (at least 30, as shown in figures 1-2), the stem being slidably transitionable between a first position (figure 1) and a second position (figure 2), the stem further comprising: 
	at least one protrusion (at least 32) extending from the one or more collet fingers (as shown in figures 1-2), the at least one protrusion engagable with the inward protruding lip of the interior tubular member (as shown in light of the transitioning within figures 1-2), wherein the at least one protrusion has a first sloped surface and a second sloped surface, the first sloped surface having a first angle of inclination and the second sloped surface having a second angle of inclination abutting the inward protruding lip of the elongated tubular housing (Examiner points to the illustrated figure 1 below for a visual of Examiner’s interpretation of “the first sloped surface having a first angle of the inclination” and “the second sloped surface having a second angle of inclination” in light of the longitudinal axis of the apparatus, in which the second sloped surface having a second angle of inclination abuts the inward protruding lip of the elongated tubular housing), 
	a biasing element (at least 16, 50) disposed about the uphole end of the stem and engageable with the inner tubular member of the elongated tubular housing (as shown in light of the transitioning within figures 1-2), the biasing element biasing the stem toward the first position (at least paragraphs [0010-0011] and figure 1 introduces for the biasing element, to force the stem towards the first position until a sufficient pressure overcomes the springs capability of holding it in the first position), and 
(at least 44) disposed at the stem (as shown in figures 1-2), 
	wherein when the stem is in the first position the at least one protrusion on the one or more collet fingers is engaged with the inward protruding lip of the interior tubular member (as shown in figure 1), and the elastomeric seal forms a substantially fluid tight seal at a downhole end of the elongated tubular housing preventing fluid flow through the internal bore (at least paragraphs [0006-0017] introduces for at least 44 to prevent fluid flow through the apparatus therein, as further shown in figure 1), wherein the second angle of inclination is such that a pressure is required for the at least one protrusion to slide over the second sloped surface (at least paragraphs [0006-0017] introduces “…a predetermined pressure is applied at connection 12 with seal 44 in bore 54 a force is applied to collet support member 36 to urge it to move against the force of spring 50; Initially support member 36 moves with respect to the collet heads 32 until surface 40 comes under the collet heads 32 to allow them to radially inwardly collapse to clear surface 34 and to get into bore 54 as shown in FIG. 2”), and the biasing element exerts a force on the interior tubular member and the first angle of inclination is shallow enough to allow the biasing element to return the stem to the first position upon removal fluid pressure to a fluid pressure (Examiner notes that, in light of paragraphs [0006-0017], the biasing element can forcefully return the stem to the first position, as shown in figure 1, prior to the stem reaching the second position, as shown in figure 2, when/if fluid pressure is removed from therein); 
(at least paragraphs [0006-0017] introduces the transitioning of the apparatus from the first position, as shown in figure 1, to the second position, as shown in figure 2, to actuate in light of sufficient fluid pressure being applied from the uphole end; the sufficient fluid pressure from the uphole end allows for overcoming the force of biasing element(s) as well as protruding element(s), as shown in figure 1, to actuate/transition in the figure 2 position to permit fluid to flow through the apparatus therein); and 
	decreasing the fluid pressure on the uphole end of the stem until the fluid pressure is below a second predetermined fluid pressure, wherein the second predetermined pressure allows the biasing element to expand, and the one or more collet fingers return the stem to the first position and reseal the substantially fluid tight seal between the elongated tubular housing and the stem (Examiner notes that, in light of paragraphs [0006-0017], the biasing element can forcefully return the stem to the first position, as shown in figure 1, prior to the stem reaching the second position, as shown in figure 2, when/if fluid pressure is removed from therein).

    PNG
    media_image1.png
    1093
    1599
    media_image1.png
    Greyscale

	Nonetheless, Anderson appears to be silent in regards to: a poppet valve;
	an elastomeric seal disposed at the downhole end of the stem;
	wherein the second angle of inclination is such that a pressure of at least 50 psi is required for the at least one protrusion to slide over the second sloped surface, and the biasing element exerts a force of at least 20 pounds on the interior tubular member and the first angle of inclination is shallow enough to allow the biasing element to return the stem to the first position upon removal fluid pressure to a fluid pressure of less than 20 pounds.
	Nonetheless, Stepp discloses: a poppet valve (at least 14); 
	an elastomeric seal disposed at the downhole end of the stem (at least column 1, line 37- column 2, line 68 and figure 1, introduces the valve apparatus to have a valve poppet 14 coupled to the end of the stem comprising at least elements 16, 76, 82, 86; elastomeric seal 70 about the valve poppet 14).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Anderson to include the teachings of Stepp, by modifying the downhole valve assembly comprising collet fingers taught by Anderson to include for a poppet valve on the end thereof taught by Stepp to allow for a simpler and shorter valve which meets or exceeds prior art performance characteristics while being easier and cheaper to make and to fabricate (at least abstract). Furthermore, doing so allows for continuous (i.e. back and forth) valve movement to control downhole fluid communication throughout wellbore operation(s) for at least hydrocarbon recovery purposes.  
	Furthermore, Anderson in view of Stepp appear to be silent in regards to: wherein the second angle of inclination is such that a pressure of at least 50 psi is required for the at least one protrusion to slide over the second sloped surface, and the biasing element exerts a force of at least 20 pounds on the interior tubular member and the first angle of inclination is shallow enough to allow the biasing element to return the stem to the first position upon removal fluid pressure to a fluid pressure of less than 20 pounds.
Nonetheless, Nonetheless, it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Anderson in view of Stepp to include for the second angle of inclination to be such that a pressure of at least 50 psi is required for the at least one protrusion to slide over the second sloped surface, and the biasing element to exert a force of at least 20 pounds on the interior tubular member and the first angle of inclination to be shallow enough to allow the biasing element to return the stem to the first position upon removal fluid pressure to a fluid pressure of less than 20 pounds for purposes of at least controlling the downhole apparatus remotely in which certain elements therein respond to distinct pressure(s) acting upon thereof. Furthermore, calibrating the wellbore tool element(s) to respond to certain distinct pressures downhole allows for the operator to save time and money, as there would be no steps involved to have multiple wellbore tools introduced during wellbore operation(s) to do the same job (i.e. at least controlling fluid downhole).

In regards to claim 9, Anderson discloses: wherein the second angle of inclination is such that a pressure and a fluid pressure is required for the at least one protrusion to slide over the second sloped surface (at least paragraphs [0006-0017] introduces “…a predetermined pressure is applied at connection 12 with seal 44 in bore 54 a force is applied to collet support member 36 to urge it to move against the force of spring 50; Initially support member 36 moves with respect to the collet heads 32 until surface 40 comes under the collet heads 32 to allow them to radially inwardly collapse to clear surface 34 and to get into bore 54 as shown in FIG. 2”).
	However, Anderson in view of Stepp appears to be silent in regards to: wherein the second angle of inclination is such that a pressure of 80 psi to 120 psi and a fluid pressure of 200 lbf to 2000 lbf is required for the at least one protrusion to slide over the second sloped surface.
	Nonetheless, Nonetheless, it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Anderson in view of Stepp to include for the second angle of inclination to be such that a pressure of 80 psi to 120 psi and a fluid pressure of 200 lbf to 2000 lbf is required for the at least one protrusion to slide over the second sloped surface for purposes of at least controlling the downhole apparatus remotely in which certain elements therein respond to distinct pressure(s) acting upon thereof. Furthermore, calibrating the wellbore tool element(s) to respond to certain distinct pressures downhole allows for the operator to save time and money, as there would be 

In regards to claim 10, Anderson discloses: wherein the first angle of inclination relative to the longitudinal axis, and the second angle of inclination relative to the longitudinal axis (as shown in figures 1-2).
However, Anderson in view of Stepp appears to be silent in regards to: wherein the first angle of inclination is from about zero degrees (0°) to about ninety degrees (90°) relative to the longitudinal axis, and the second angle of inclination is from about zero degrees (0°) to about ninety degrees (90°) relative to the longitudinal axis.
Nonetheless, it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Anderson in view of Stepp to include for the first angle of inclination to be from about zero degrees (0°) to about ninety degrees (90°) relative to the longitudinal axis, and the second angle of inclination to be from about zero degrees (0°) to about ninety degrees (90°) relative to the longitudinal axis for purposes of at least controlling the downhole apparatus remotely in which certain elements therein respond 

In regards to claim 11, Anderson discloses: wherein the biasing element exerts a force on the interior tubular member (at least paragraphs [0006-0017] and figures 1-2 introduces introducing a fluid pressure force to the uphole portion of the valve apparatus for actuation purposes).
However, Anderson in view of Stepp appears to be silent in regards to: wherein the biasing element exerts a force of at least 20 pounds on the interior tubular member.
Nonetheless, it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Anderson in view of Stepp to include for the biasing element to exert a force of at least 20 pounds on the interior tubular member for purposes of at least controlling the downhole apparatus remotely in which certain 

In regards to claim 12, Anderson discloses: wherein the predetermined fluid pressure applies a force (at least paragraphs [0006-0017] and figures 1-2 introduces introducing a predetermined fluid pressure to the uphole portion of the valve apparatus for actuation purposes).
However, Anderson in view of Stepp appears to be silent in regards to: wherein the predetermined fluid pressure applies a force of at least 100 lbf.
Nonetheless, it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Anderson in view of Stepp to include for the predetermined fluid pressure to apply a force of at least 100 lbf for purposes of at least controlling the downhole apparatus remotely in which certain elements therein respond 

In regards to claim 13, Anderson discloses: elastically deforming the one or more collet fingers as the at least one protrusion displaces past the inward protruding lip when the stem transitions from the first position to the second position (as depicted in the transitioning from figure 1 to figure 2).

In regards to claim 14, Anderson discloses: wherein the first predetermined fluid pressure is selected to achieve an opening pressure (at least paragraphs [0006-0017] and figures 1-2 introduces introducing a fluid pressure force to the uphole portion of the valve apparatus for actuation purposes).
However, Anderson in view of Stepp appears to be silent in regards to: wherein the first predetermined fluid pressure is selected to achieve an opening pressure of at least 50 psi.
Nonetheless, it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Anderson in view of Stepp to include for the first predetermined fluid pressure to be selected to achieve an opening pressure of at least 50 psi for purposes of at least controlling the downhole apparatus remotely in which certain elements therein respond to distinct pressure(s) acting upon thereof. Furthermore, calibrating the wellbore tool element(s) to respond to certain distinct pressures downhole allows for the operator to save time and money, as there would be no steps involved to have multiple wellbore tools introduced during wellbore operation(s) to do the same job (i.e. at least controlling fluid downhole).

In regards to claim 15, Anderson discloses: A system (as shown in figures 1-2) comprising: 
a valve (valve “V” as introduced in at least figures 1-2), the valve comprising: 
an elongated tubular housing (at least 10) having an internal bore (comprising at least 24, 46, 56) extending along a longitudinal axis (of “V”) of the elongated tubular housing (as shown in figures 1-2) and having at least one flange (at least 26, 42, 52) extending into the internal bore (as shown in figures 1-2), the at least one flange supporting an interior tubular member (at least 37) extending along a length of the longitudinal axis within the elongated tubular housing and having a central aperture (of at least 10 and/or 54; as shown in figures 1-2), fluid communication being permitted (at least paragraphs [0006-0017] and figure 2 introduces permitting fluid flow through the apparatus therein), the interior tubular member having an inward protruding lip (at least 34) extending from an inner surface of the interior tubular member into the central aperture (as shown in figures 1-2); 
a stem (comprising the coupled, movable elements within the tubular apparatus, such as at least elements 32, 36) at least partially received in the central aperture of the interior tubular member, the stem comprising an uphole end (end of at least 12), a downhole end (end of at least 14), and a middle portion (portion between at least 12 and 14) of the stem having one or more collet fingers (at least 30, as shown in figures 1-2), the stem being slidably transitionable between a first position (figure 1) and a second position (figure 2), the stem further comprising:
at least one protrusion (at least 32) extending from the one or more collet fingers (as shown in figures 1-2), the at least one protrusion engagable with the inward protruding lip of the interior tubular member (as shown in light of the transitioning within figures 1-2), wherein the at least one protrusion has a first sloped surface and a second sloped surface, the first sloped surface having a first angle of inclination and the second sloped surface having a second angle of inclination abutting the inward protruding lip of the elongated tubular housing (Examiner points to the illustrated figure 1 below for a visual of Examiner’s interpretation of “the first sloped surface having a first angle of the inclination” and “the second sloped surface having a second angle of inclination” in light of the longitudinal axis of the apparatus, in which the second sloped surface having a second angle of inclination abuts the inward protruding lip of the elongated tubular housing); 
a biasing element (at least 16) disposed about the uphole end of the stem and engageable with the inner tubular member of the elongated tubular housing (as shown in light of the transitioning within figures 1-2), the biasing element biasing the stem toward the first position (at least paragraphs [0010-0011] and figure 1 introduces for the biasing element, at least 16, to force the stem towards the first position until a sufficient pressure overcomes the springs capability of holding it in the first position); and 
an elastomeric seal (at least 44) disposed at the downhole an end of the stem (as shown in figures 1-2); 
wherein when the stem is in the first position the at least one protrusion on the one or more collet fingers is engaged with the inward protruding lip of the interior tubular member (as shown in figure 1), and the elastomeric seal forms a substantially fluid tight seal at a downhole end of the elongated tubular housing preventing fluid flow through the internal bore (at least paragraphs [0006-0017] introduces for at least 44 to prevent fluid flow through the apparatus therein, as further shown in figure 1),
wherein the second angle of inclination is such that a pressure is required for the at least one protrusion to slide over the second sloped surface (at least paragraphs [0006-0017] introduces “…a predetermined pressure is applied at connection 12 with seal 44 in bore 54 a force is applied to collet support member 36 to urge it to move against the force of spring 50; Initially support member 36 moves with respect to the collet heads 32 until surface 40 comes under the collet heads 32 to allow them to radially inwardly collapse to clear surface 34 and to get into bore 54 as shown in FIG. 2”), and the biasing element exerts a force on the interior tubular member and the first angle of inclination is shallow enough to allow the biasing element to return the stem to the first position upon removal fluid pressure to a fluid pressure (Examiner notes that, in light of paragraphs [0006-0017], the biasing element can forcefully return the stem to the first position, as shown in figure 1, prior to the stem reaching the second position, as shown in figure 2, when/if fluid pressure is removed from therein); and
wherein upon application of a predetermined fluid pressure (fluid pressure applied from the uphole end of the apparatus) through the elongated tubular housing (via fluid pressure applied from uphole to the springs 16 and collet fingers 30), the stem transitions from the first position (figure 1) to the second position (figure 2), overcoming the biasing force of the biasing element overcoming the force required for the at least one protrusion to slide over the second sloped surface (as shown in figure 2) and being longitudinally displaced such that the at least one protrusion on the one or more collet fingers passes over the inward protruding lip of the interior tubular member (as shown in figure 2), allowing fluid flow through the internal bore and out the downhole end of the elongated tubular housing (at least paragraphs [0006-0017] introduces the transitioning of the apparatus from the first position, as shown in figure 1, to the second position, as shown in figure 2, to actuate in light of sufficient fluid pressure being applied from the uphole end; the sufficient fluid pressure from the uphole end allows for overcoming the force of biasing element(s) as well as protruding element(s), as shown in figure 1, to actuate/transition in the figure 2 position to permit fluid to flow through the apparatus therein), and
wherein upon removal of the predetermined fluid pressure through the elongated tubular housing, the biasing element return the stem to the first position (Examiner notes that, in light of paragraphs [0006-0017], the biasing element can forcefully return the stem to the first position, as shown in figure 1, prior to the stem reaching the second position, as shown in figure 2, when/if fluid pressure is removed from therein).

    PNG
    media_image1.png
    1093
    1599
    media_image1.png
    Greyscale

	However, Anderson appears to be explicitly silent in regards to: a casing; 
	a poppet valve disposed within the casing; 
	an elastomeric seal disposed at a first end of the stem;
	wherein the second angle of inclination is such that a pressure of at least 50 psi is required for the at least one protrusion to slide over the second sloped surface, and the biasing element exerts a force of at least 20 pounds on the interior tubular member and the first angle of inclination is shallow enough to allow the biasing element to return the stem to the first position upon removal fluid pressure to a fluid pressure of less than 20 pounds.
	Nonetheless, Stepp discloses: a casing (at least abstract introduces “…the poppet valve of the present invention may be employed in a section of casing…”); 
poppet valve (at least 14) disposed within the casing (at least abstract introduces “…the poppet valve of the present invention may be employed in a section of casing…”); 
	an elastomeric seal disposed at a first end of the stem (at least column 1, line 37- column 2, line 68 and figure 1, introduces the valve apparatus to have a valve poppet 14 coupled to the end of the stem comprising at least elements 16, 76, 82, 86; elastomeric seal 70 about the valve poppet 14).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Anderson to include the teachings of Stepp, by modifying the downhole valve assembly comprising collet fingers taught by Anderson to include for a poppet valve on the end thereof taught by Stepp to allow for a simpler and shorter valve which meets or exceeds prior art performance characteristics while being easier and cheaper to make and to fabricate (at least abstract). Furthermore, doing so allows for continuous (i.e. back and forth) valve movement to control downhole fluid communication throughout wellbore operation(s) for at least hydrocarbon recovery purposes.  
	Furthermore, Anderson in view of Stepp appear to be silent in regards to: wherein the second angle of inclination is such that a pressure of at least 50 psi is required for the at least one protrusion to slide over the second sloped surface, and the biasing element exerts a force of at least 20 pounds on the interior tubular member and the first angle of inclination is shallow enough to allow the biasing element to return the of less than 20 pounds.
Nonetheless, Nonetheless, it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Anderson in view of Stepp to include for the second angle of inclination to be such that a pressure of at least 50 psi is required for the at least one protrusion to slide over the second sloped surface, and the biasing element to exert a force of at least 20 pounds on the interior tubular member and the first angle of inclination to be shallow enough to allow the biasing element to return the stem to the first position upon removal fluid pressure to a fluid pressure of less than 20 pounds for purposes of at least controlling the downhole apparatus remotely in which certain elements therein respond to distinct pressure(s) acting upon thereof. Furthermore, calibrating the wellbore tool element(s) to respond to certain distinct pressures downhole allows for the operator to save time and money, as there would be no steps involved to have multiple wellbore tools introduced during wellbore operation(s) to do the same job (i.e. at least controlling fluid downhole).

In regards to claim 16, Anderson discloses: wherein the second angle of inclination is such that a pressure and a fluid pressure is required for the at least one protrusion to slide over the second sloped surface (at least paragraphs [0006-0017] introduces “…a predetermined pressure is applied at connection 12 with seal 44 in bore 54 a force is applied to collet support member 36 to urge it to move against the force of spring 50; Initially support member 36 moves with respect to the collet heads 32 until surface 40 comes under the collet heads 32 to allow them to radially inwardly collapse to clear surface 34 and to get into bore 54 as shown in FIG. 2”).
	However, Anderson in view of Stepp appears to be silent in regards to: wherein the second angle of inclination is such that a pressure of 80 psi to 120 psi and a fluid pressure of 200 lbf to 2000 lbf is required for the at least one protrusion to slide over the second sloped surface.
	Nonetheless, Nonetheless, it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Anderson in view of Stepp to include for the second angle of inclination to be such that a pressure of 80 psi to 120 psi and a fluid pressure of 

In regards to claim 17, Anderson discloses: wherein the first angle of inclination relative to the longitudinal axis, and the second angle of inclination relative to the longitudinal axis (as shown in figures 1-2).
However, Anderson in view of Stepp appears to be silent in regards to: wherein the first angle of inclination is from about zero degrees (0°) to about ninety degrees (90°) relative to the longitudinal axis, and the second angle of inclination is from about zero degrees (0°) to about ninety degrees (90°) relative to the longitudinal axis.
Nonetheless, it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was 

In regards to claim 18, Anderson discloses: elastically deforming the one or more collet fingers as the at least one protrusion displaces past the inward protruding lip (as depicted in the transitioning from figure 1 to figure 2).

In regards to claim 19, Anderson discloses: wherein the predetermined fluid pressure is selected to achieve an opening pressure (at least paragraphs [0006-0017] and figures 1-2 introduces introducing a fluid pressure force to the uphole portion of the valve apparatus for actuation purposes).
However, Anderson in view of Stepp appears to be silent in regards to: wherein the predetermined fluid pressure is selected to achieve an opening pressure of at least 50 psi.
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Anderson in view of Stepp to include for the predetermined fluid pressure to be selected to achieve an opening pressure of at least 50 psi for purposes of at least controlling the downhole apparatus remotely in which certain elements therein respond to distinct pressure(s) acting upon thereof. Furthermore, calibrating the wellbore tool element(s) to respond to certain distinct pressures downhole allows for the operator to save time and money, as there would be no steps involved to have multiple wellbore tools introduced during wellbore operation(s) to do the same job (i.e. at least controlling fluid downhole).

In regards to claim 20, Anderson further discloses: where in the inward protruding lip and the at least one protrusion each having opposing ramped surfaces (at least paragraphs [0006-0017] introduces the angled protrusions of the collet fingers 30 to allow for the stem coupled thereof to move either uphole or downhole within the interior tubular housing in light of fluid pressure as shown in figures 1-2; the opposing ramped surfaces allow this functionality).

In regards to claim 21, Stepp further discloses: a casing comprising the poppet valve (at least abstract introduces “…the poppet valve of the present invention may be employed in a section of casing…”).

In regards to claim 22, Stepp further discloses: wherein the poppet valve is disposed at a downhole end of a casing (at least abstract introduces “…the poppet valve of the present invention may be employed in a section of casing or in a guide shoe to form a float collar or float shoe…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NEEL GIRISH PATEL/Examiner, Art Unit 3676